DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 3/15/2021 is acknowledged.  Claims 8 and 17-20 were cancelled, and claims 1 and 3 were amended.
	Claims 1-4, 6, 7, 9-16, and 21 are currently pending.  Claims 6, 7, 13-15, and 21 are withdrawn as non-elected subject matter.  Claims 1-4, 9-12, and 16 are under examination.


Information Disclosure Statement
	The information disclosure statement filed on 3/15/2021 has been fully considered.


Withdrawn Rejection
	
The rejection of claims 1-3, 9-12 and 16 under 35 U.S.C. 112(a) as lacking written description for a genus of anti-RhoB antibodies, as set forth on pages 4-6 of the office action mailed on 9/15/2020, is withdrawn.
	In the response filed on 3/15/2021, the Applicants argue that independent claim 1 has been amended to recite treatment of an ocular disease that is macular degeneration, and administration of the anti-RhoB antibodies 9G5 or 7F7 or an antigen-binding fragment thereof.  The Applicants also argue that the specification has been amended to include references to the amino acid sequences for the heavy and light chains of the 7F7 and 9G5 antibodies, which were published in WO2013/023059.  The Applicants also note than an updated sequence listing including SEQ ID NOs 2-5 has been submitted, wherein these sequences were disclosed in the WO2013/023059 publication as SEQ ID NOs 10, 12, 14, and 16.  The Applicants state that the material introduced into the specification and sequence listing is the material previously incorporated by reference and does not contain new matter.



Rejection Necessitated by Amendment

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim depends from claim 8, which was cancelled in the 3/15/2021 amendment.  Because the claim depends from a cancelled claim, it is unclear to which method the claim refers.  For the purpose of examination, claim 16 has been interpreted as depending from independent claim 1.


Maintained Rejections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.  Claims 1, 2, 4, and 16 remain rejected, and newly amended claim 3 is also rejected under 35 U.S.C. 103 as being unpatentable over Laury-Kleintop et al (WO2013/023059, of record), in view of Morohoshi et al (J. Autoimmun., 2009, 33:247-254), and further in view of Bravo-Nuevo et al (Am. J. Pathol., 2011, 178(1):245-252, cited in the IDS received on 8/23/2017).

Claim 1 is directed to a method for treating or inhibiting an ocular disease in a subject in need thereof, said method comprising administering a therapeutically effective amount of at least one anti-ras homolog family member B (RhoB) antibody or antigen-binding fragment thereof to said subject,
wherein said ocular disease is macular degeneration characterized by abnormal vascularization, and
wherein said anti-RhoB antibody or antigen-binding fragment thereof comprises all six complementarity-determining regions (CDRs) of an antibody comprising SEQ ID NOs: 2 and 3 or an antibody comprising SEQ ID NOs: 4 and 5, and
wherein the administration of the antibody or antigen-binding fragment thereof reduces abnormal neovascularization in the retina and reduces avascularization around the optic nerve.

Claim 2 is directed to the method of claim 1, comprising administering a composition comprising at least one anti-RhoB antibody or antigen-binding fragment thereof and at least one pharmaceutically acceptable carrier.
Claim 3 is directed to the method of claim 1, wherein said anti-RhoB antibody is 9G5.
Claim 4 is directed to the method of claim 1, wherein said anti-RhoB antibody is 7F7.
Claim 16 is directed the method of claim 8, wherein said macular degeneration is wet macular degeneration.

Laury-Kleintop teaches methods of treating various diseases and disorders in a subject in need thereof, said method comprising administering at least one RhoB inhibitor to said subject (‘059 claim 1), wherein said RhoB inhibitor can be an anti-RhoB antibody, and specifically the 7F7 or 9G5 anti-RhoB antibodies (’059 claim 4; p. 21, lines 4-10), and wherein the RhoB inhibitor is in a pharmaceutical composition (“059 claim 2).  Although Laury-Kleintop does not explicitly state the 7F7 and 9G5 anti-RhoB antibodies comprise the CDRs recited in SEQ ID NOs 2 and 3 or SEQ ID NOs 4 and 5, the Applicants stated at p. 1, second paragraph, of the 3/15/2021 response that SEQ ID NOs 2-5 correspond to SEQ ID NOs 10, 12, 14, and 16 of Laury-Kleintop, and these sequences are the heavy and light chain sequences for the 9G5 and 7F7 antibodies.  Therefore, by teaching the 7F7 and 9G5 antibodies, Laury-Kleintop necessarily teaches the antibodies encompassed by independent claim 1.
  Laury-Kleintop teaches numerous disorders which can be treated by its methods, including autoimmune diseases such as diabetes (p. 11, line 32-35), and the ocular disorders retinopathy (p. 9, line 32; p. 14, line 2), uveitis (p. 11, line 28; p. 13, line 34), indicating that the methods of Laury-Kleintop are suitable for treatment of ocular disorders.  Laury-Kleintop does not explicitly teach treatment of macular degeneration.
	However, Morohoshi teaches that autoimmune ocular disorders, such as autoimmune retinopathy and age-related macular degeneration (AMD) are characterized by a breakdown of immunological tolerance, including blood-retinal barrier, anti-immune and anti-inflammatory proteins (abstract).  Autoimmune retinopathy is an autoimmune disorder in which autoantibodies play an important pathological role, wherein said autoantibodies cross the blood-ocular barrier, resulting in damage to the retina (p. 249, 1st column, 1st paragraph).  Morohoshi teaches that wet AMD is also an autoimmune disorder characterized by damage to the retina resulting in choroidal neovascularization (p. 249, 2nd column, 2nd paragraph), wherein autoantibodies appear to play a role in retinal damage (p. 249, 2nd column, last paragraph; Figure 1).  Morohoshi is silent with respect to the role of RhoB in autoimmune disorders.
	Bravo-Nuevo discloses a role for RhoB in an autoimmune disease, specifically diabetes mellitus.  Specifically, Bravo-Nuevo teaches that RhoB-deficient mice exhibited a significant reduction in the nd column, 1st paragraph).

	Therefore, it would have been prima facie obvious before the filing date of the instant invention to apply the teachings of Morohoshi and Bravo-Nuevo regarding autoimmune diseases such as wet AMD and the role of RhoB in autoimmune diseases, to the teachings of Laury-Kleintop to arrive at a method of treating an ocular disorder, specifically macular degeneration, by administering the 7F7 or 9G5 anti-RhoB antibodies.  Laury-Kleintop teaches that ocular disorders such as autoimmune retinopathy can be treated by administering its anti-RhoB antibodies, and Morohoshi teaches that wet AMD is a disorder which is similar to autoimmune retinopathy in that it is characterized by autoimmune-mediated damage to the retina, wherein this damage results in choroidal neovascularization (i.e. abnormal vascularization).  Therefore, it would have been obvious that AMD could also be treated by the methods of Laury-Kleintop.  Furthermore, because Bravo-Nuevo shows that depletion of RhoB reduced the severity and symptoms of other autoimmune disorders, and also taught a role for RhoB in promoting vascular sprouting in endothelial cells, one of ordinary skill would have had a reasonable expectation of success in decreasing neovascularization and thus treating wet AMD by the methods of Laury-Kleintop, as the skilled artisan would have known that AMD is characterized by abnormal vascularization, and Bravo-Nuevo teaches that such vascularization is regulated by RhoB.
	Furthermore, no more than routine skill would have been required to practice the methods of Laury-Kleintop for treatment of wet AMD by administering the 7F7 and 9G5 antibodies, as Laury-Kleintop teaches that other ocular disorders are treatable by its methods, and Morohoshi shows that wet AMD is a disorder characterized by abnormal vascularization that is similar in pathology to autoimmune retinopathy, which is by Laury-Kleintop as treatable by its methods.  Therefore, it would have been prima facie obvious to combine the teachings of Laury-Kleintop, Morohoshi, and Bravo-Nuevo to advantageously achieve a method of treating ocular disorders characterized by abnormal vascularization, and specifically wet AMD, by administering the 7F7 or 9G5 antibody of Laury-Kleintop.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It would have been well known to combine the teachings of Laury-Kleintop with those of Morohoshi and Bravo-Nuevo to achieve a method of treating a subject with wet AMD by administering the 7F7 or 9G5 anti-RhoB antibody, wherein this method would be expected to function in a predictable manner to yield a reasonable expectation prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	Applicants’ arguments
	In the response filed on 3/15/2021, the Applicants argue that the present specification demonstrates that delivery of an anti-RhoB antibody corrects the abnormal vascularization that is observed with various ocular disorders, including macular degeneration.  Administration of an anti-RhoB antibody in a model of retinopathy reduced both the avascular pathology around the optic nerve and reduced abnormal neovascularization at the edge of the retina.  The references cited in the rejection fail to render the claims obvious, and provide no teaching that would lead one of ordinary skill to predict the effects on both neovascularization and avascular pathology.
	The Applicants argue that although certain retinopathies are associated with abnormal vascularization, such as retinopathy or prematurity, macular degeneration, and diabetic retinopathy, many retinopathies are not characterized by abnormal vascularization.  The data in the present specification demonstrates a specific effect on ocular diseases associated with abnormal vascularization.  In contrast to the Examiner’s assertion, the mouse model of oxygen-induced retinopathy has played a pivotal role in understanding retinal angiogenesis and ocular immunology, as well as in the development of therapeutics such as anti VEGF injections for wet AMD.
	The Applicants also argue that abnormal vascularization comes in two forms: pathologic neovascularization (or formation of dysfunctional blood vessels), and destruction of normal vasculature.  The Applicants’ disclosure describes surprising effects of using an antibody treatment for an ocular condition to (1) inhibit neovascularization, and (2) promote normal vascularization.  These results could not have been predicted based the cited references.
	In particular, the cited references would lead a skilled artisan to expect that treatments for autoimmune disease would be effective in the context of macular degeneration.  Many cases of macular degeneration do not exhibit aspects of autoimmunity, and it is not the prevailing view in the field that macular degeneration is treatable as an autoimmune condition.  Morohoshi merely speculates as to the pathogenic role of autoantibodies in ocular disease, and does not provide any reason for one of skill in the art to reasonably predict that any particular treatment, including delivery of an anti-RhoB antibody taught by Laury-Kleintop, would be effective to limit abnormal vascularization associated with macular degeneration.


	Response
	With respect to Applicants’ arguments that the cited references provide no teaching that would lead a skilled artisan to predict the effects on neovascularization and avascular pathology, it is noted that Morohoshi teaches that macular degeneration is characterized by choroid neovascularization, and Bravo-Neuvo teaches that RhoB plays an important role in promoting vascular sprouting in endothelial cells, and in regulating angiogenesis (p. 251, 1st column, 1st paragraph; p. 251, 2nd column 1st full paragraph).  Thus, a skilled artisan would have concluded that the activity of RhoB is important in mediating vascularization, as evidenced by its role in angiogenesis and vascular sprouting, wherein such vascularization plays a pathological role in macular degeneration.  Laury-Kleintop provides antibodies specific for RhoB, specifically the 7F7 and 9FF antibodies, and methods of administering said antibodies for treatment of RhoB-mediated disorders.  In view of Morohoshi and Bravo-Nuevo, the skilled artisan would therefore have had the motivation to administering the 7F7 or 9G5 anti-RhoB antibody to a subject with macular degeneration, and would have had a reasonable expectation that this treatment would result in inhibition of neovascularization.  Although Laury-Kleintop, Morohoshi, and Bravo-Nuevo do not disclose an effect of RhoB inhibition on avascular pathology around the optic nerve, this combination of references does suggest treatment of the same patient population with the same therapeutic agent as claimed, and therefore a reduction in avascular pathology around the optic nerve would be a natural consequence of practicing this method.
	With respect to Applicants’ arguments that some retinopathies are not characterized by neovascularization, it is noted that Morohoshi specifically teaches that macular degeneration is characterized by neovascularization.

	With respect to Appliicants’ arguments that Bravo-Nuevo teaches involvement of RhoB in a variety of cellular processes, it does teach that it is critical for vascular sprouting, and that vascular sprouting is the major source of blood vessels in the development of macular degeneration.  Regardless of its other activities, a skilled artisan would therefore have reasonably expected that RhoB plays a role in macular degeneration pathology by promoting blood vessel formation.  Combined with Morohoshi’s teachings regarding macular degeneration and neovascularization (i.e. growth of new blood vessels), a skilled artisan would have reasonably expected that targeting RhoB would be therapeutically effective for treating macular degeneration by virtue of inhibiting neovascularization.


	2.  Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laury-Kleintop et al (WO2013/023059, of record), in view of Morohoshi et al (J. Autoimmun., 2009, 33:247-254), in view of Bravo-Nuevo et al (Am. J. Pathol., 2011, 178(1):245-252, cited in the IDS received on 8/23/2017), and further in view of Sophie et al (Bio Ther. 2012, 2:3, of record).

	The subject matter of independent claim 1 is discussed above.
Claim 9 is directed to the method of claim 1, wherein said method further comprises performing laser therapy or cryotherapy.
Claim 10 is directed to the method of claim 1, wherein said method further comprises the administration of at least one angiogenesis inhibitor.
Claim 11 is directed to the method of claim 10, wherein said method further comprises the administration of a vascular endothelial growth factor inhibitor.
Claim 12 is directed to the method of claim 11, wherein said vascular endothelial growth factor inhibitor is selected from the group consisting of ranizumab, bevacizumab, pegaptanib, and aflibercept.


However, Sophie teaches that neovascular (wet) age related macular degeneration (AMD) is characterized by choroidal neovascularization (p. 2, 1st page, 1st paragraph), and that laser therapy (see abstract; p. 2nd column, 2nd – 3rd paragraphs) and administration of the VEGF inhibitor aflibercept are both therapeutically useful for treatment of neovascular AMD (see abstract; p. 12, 1st column – p. 14, 1st column).

Therefore, it would have been prima facie obvious before the filing date of the instant invention to apply the Sophie’s teachings of AMD treatment with laser therapy and/or the VEGF inhibitor aflibercept to the method suggested by Laury-Kleintop, Morohoshi, and Bravo-Nuevo.  One of ordinary skill would have had a reasonable expectation of success by practicing the method of treating wet AMD by administration of the 7F7 or 9G5 antibodies, as suggested by Laury-Kleintop, Morohoshi, and Bravo-Nuevo in combination with laser therapy or administration of aflibercept, as taught by Sophie, because the skilled artisan would have expected that each of these regimens would be effective for treatment of wet AMD.  In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for the very same purpose: the idea of combining them flows logically from their having been individually taught in the prior art."

	Furthermore, no more than routine skill would have been required to modify the method suggested by Laury-Kleintop, Morohoshi, and Bravo-Nuevo by including the well-known wet AMD therapies of laser therapy and/or aflibercept administration.  Therefore, it would have been prima facie obvious to combine the invention suggested by Laury-Kleintop, Morohoshi, and Bravo-Nuevo with that of Sophie to advantageously achieve a method which would effectively treat wet AMD.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It would have been well known to combine administration of the 7F7 or 9G5 anti-RhoB antibodies with laser therapy and/or administration of aflibercept for treatment of wet AMD, as this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s arguments
In the response filed on 3/15/2021, the Applicants state that the arguments with respect to Laury-Kleintop, Morohoshi, and Bravo-Nuevo are applicable to this rejection.  The addition of Sophie fails to remedy the noted deficiencies of the other references.  In particular, Sophie fails to provide any additional guidance to select targeting inhibition of RhoB for treatment of macular degeneration.  Further, Sophie fails to provide any guidance to suggest that one of ordinary skill could have reasonably predicted that treatment with RhoB antibodies as claimed would be effective to restore normal vascularization in the context of an ocular disease by reducing abnormal neovascularization in the retinal and reducing avascular pathology around the optic nerve.

Response
These arguments have been fully considered and are not persuasive. As discussed above, the combined disclosures of Laury-Kleintop, Morohoshi, and Bravo-Nuevo provides adequate motivation to target RhoB for treatment of macular degeneration, and provide a reasonable expectation that neovascularization would be reduced by administering Laury-Kleintop’s anti-RhoB antibodies (7F7 or 9G5).  Although these references do not specifically teach that avascular pathology is also reduced, it is noted that the method suggested by these references treats the same population with the same therapeutic agent as currently claimed, and therefore a reduction in avascular pathology would be a natural consequence of this method.
With respect to Applicants’ arguments regarding the Sophie reference, it is noted that it provides the motivation to combine the anti-RhoB therapy suggested by Laury-Kleintop, Morohoshi, and Bravo-Nuevo with an additional therapy for macular degeneration, such as laser therapy and/or a VEGF inhibitor (aflibercept), as both of these treatments are well-known for macular degeneration, and case law has established that it is obvious to combine two treatments that are individually used for the same purpose (In re Kerkhoven, 205 USPQ 1069, CCPA 1980).


3.  Claims 1, 2, 4, and 16 remain rejected, and newly amended claim 3 is also rejected under 35 U.S.C. 103 as being unpatentable over Laury-Kleintop et al (WO2013/023059, published Feb. 2013, of et al (Genes & Development, Nov. 2003, 17:2721-2732, cited in the IDS received on 8/23/2017).

The subject matter of the instant invention is discussed above.
Laury-Kleintop teaches methods of treating various diseases and disorders in a subject in need thereof, said method comprising administering at least one RhoB inhibitor to said subject (‘059 claim 1), wherein said RhoB inhibitor can be an anti-RhoB antibody, and specifically the 7F7 or 9G5 anti-RhoB antibodies (’059 claim 4; p. 21, lines 4-10), and wherein the RhoB inhibitor is in a pharmaceutical composition (“059 claim 2).  Although Laury-Kleintop does not explicitly state the 7F7 and 9G5 anti-RhoB antibodies comprise the CDRs recited in SEQ ID NOs 2 and 3 or SEQ ID NOs 4 and 5, the Applicants stated at p. 1, second paragraph, of the 3/15/2021 response that SEQ ID NOs 2-5 correspond to SEQ ID NOs 10, 12, 14, and 16 of Laury-Kleintop, and these sequences are the heavy and light chain sequences for the 9G5 and 7F7 antibodies.  Therefore, by teaching the 7F7 and 9G5 antibodies, Laury-Kleintop necessarily teaches the antibodies encompassed by independent claim 1.
  Laury-Kleintop teaches numerous disorders which can be treated by its methods, including autoimmune diseases such as diabetes (p. 11, line 32-35), and the ocular disorders retinopathy (p. 9, line 32; p. 14, line 2), uveitis (p. 11, line 28; p. 13, line 34), indicating that the methods of Laury-Kleintop are suitable for treatment of ocular disorders.  Laury-Kleintop does not explicitly teach treatment of macular degeneration.
However, Adini teaches that angiogenesis can be accomplished by one of two routes – either by enlarging preexisting blood vessels, or by forming new blood vessels, termed sprouting angiogenesis.  Sprouting angiogenesis is thought to be the major source of new blood vessels after the earliest stages of embryonic development, and in processes such as wound healing, tumor growth, diabetic retinopathy, and macular degeneration (p. 2721, 1st -2nd columns).  Adini demonstrates that RhoB-deficient mice exhibit retarded vascularization of the retina and impaired capillary sprouting (p. 2722, 1st column – p. 2723, 1st column; Fig. 1). Adini also showed that pharmacological inhibition of RhoB by administration of a farnesyl transferase inhibitor inhibited developmental retinal angiogenesis, including inhibition of vessel sprouting (p. 2723, 1st column – p. 2724, 2nd column; Fig. 2), and acute-knock down of RhoB using a RhoB-specific antisense oligonucleotide showed that RhoB is critical for survival of endothelial cells (p. 2725, 2nd column; Fig. 5).  Adini suggests that therapeutic agents which ablate sprouting angiogenesis of endothelial cells may be therapeutically effective for treatment of disorders which are characterized by inappropriate sprouting angiogenesis, such as macular degeneration and diabetic retinopathy (p. 2729, 2nd column, last paragraph – p. 2730, 1st column, 1st paragraph).

prima facie obvious as of the filing date of the instant invention to apply the teachings of Adini, specifically Adini’s suggestion to treat disorders such as macular degeneration with agents that inhibit angiogenesis, to the methods of Laury-Kleintop in order to provide a method which comprises administering an anti-RhoB antibody to a subject with macular degeneration.  Adini shows that agents that inhibition of RhoB activity results in decreased angiogenesis, and a skilled artisan would have recognized that Laury-Kleintop’s methods of administering an anti-RhoB antibody would inhibit RhoB activity.  Thus, it would have been obvious that macular degeneration could be treated by the methods of Laury-Kleintop, as one of ordinary skill would have reasonably expected that its methods are suitable for treatment of ocular disorders and would result in inhibition of RhoB activity and/or levels.
Furthermore, no more than routine skill would have been required practice the method of Laury-Kleintop for treatment of macular degeneration, since Adini provides a reasonable expectation that agents that inhibit RhoB would be effective in treating macular degeneration.  Thus, it would have been prima facie obvious to combine the teachings of Laury-Kleintop and Adini to advantageously achieve a method of treating or inhibiting an ocular disease characterized by abnormal vascularization, specifically macular degeneration or diabetic retinopathy, in a subject in need thereof by administering an anti-RhoB antibody to said subject.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It would have been obvious to combine the disclosures of Laury-Kleintop and Adini and because the anti-RhoB antibodies of the Laury-Kleintop disclosure would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.  Specifically, employing the anti-RhoB antibody as the RhoB inhibitor suggested by Adini is a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicants’ arguments
In the response filed on 3/15/2021, the Applicants argue that while Adini teaches a role for RhoB in developmental retinal angiogenesis, it fails to teach or suggest the claimed methods for treatment of ocular disease pathology.  A skilled artisan would not have predicted, based on the combined teachings of 
The Applicants argue that Adini describes inhibition of sprouting angiogenesis during development.  The reference details studies examining vascular development in retinas from RhoB-deficient mice or inhibiting RhoB activity in retinas from newborn animals using a small molecule inhibitor.  Its findings would not have led one of ordinary skill in the art to reasonably predict that the findings demonstrated in the instant application, including that administration of antibodies that target RhoB can be effective to restore normal vascularization in the context of ocular disease pathology.  Although abnormal neovascularization (or sprouting angiogenesis) is an aspect of macular degeneration, Adini teaches that RhoB has a “stage-specific function to regulate endothelial survival during vascular development”.  Adini does not suggest, as demonstrated in the present application, that targeted inhibition of RhoB would be effective to reduce abnormal neovascularization in the retina and reduce avascularization around the optic nerve in the context of progression of macular degeneration.

Response
These arguments have been fully considered and are not persuasive.  Adini teaches that RhoB plays an important role in promoting vascular sprouting in endothelial cells, which is critical for the formation of new blood vessels in a variety of contexts, including macular degeneration (Adini at p. 2721, paragraph spanning 1st and 2nd columns; p 2729, 2nd column, last paragraph).  One of ordinary skill would have recognized that RhoB plays an important role in the pathology of macular degeneration, and a skilled artisan would have reasonably expected that targeting RhoB would be therapeutically effective for treatment of macular degeneration.  Although Adini utilized pharmacological inhibition of RhoB by a small molecule inhibitor, Laury-Kleintop teaches that its anti-RhoB antibodies, in particular the 7F7 and 9G5 antibodies, are useful for therapeutic inhibition of RhoB.  One of ordinary skill would therefore have reasonably expected that administration of Laury-Kleintop’s anti-RhoB antibodies would result in inhibition of RhoB, and would lead to an inhibition of neovascularization.
Furthermore, although Laury-Kleintop and Adini do not specifically teach a role for RhoB in avascularization, the method suggested by Laury-Kleintop and Adini would treat the same patient population with the same therapeutic agent as currently claimed, and a reduction in avascular pathology would be a natural consequence of practicing this method.


s 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laury-Kleintop et al (WO2013/023059, published Feb. 2013, of record), in view of Adini et al (Genes & Development, Nov. 2003, 17:2721-2732, cited in the IDS received on 8/23/2017), as applied to claims 1-4, 8, and 17-20, and further in view of Sophie et al (Bio. Ther., 2012, 2:3, of record).

The subject matter of claims 9-12 is discussed above.
Laury-Kleintop and Adini teach as discussed above, but are silent with respect to a method of treating an ocular disorder characterized by abnormal vascularization, including Applicants’ elected species of macular degeneration, by performing laser therapy or cryotherapy, or by administering a VEGF inhibitor.
However, Sophie teaches that neovascular (wet) age-related macular degeneration is characterized by abnormal vascularization (p. 2, 1st column, 1st paragraph), and also teaches that laser therapy (see abstract; p. 2nd column, 2nd – 3rd paragraphs) and administration of the VEGF inhibitor aflibercept are both therapeutically useful for treatment of neovascular age-related macular degeneration (see abstract; p. 12, 1st column – p. 14, 1st column).
Therefore, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of Sophie to the method suggested by Laury-Kleintop and Adini, such that the administration of an anti-RhoB antibody for treatment of a disease characterized by abnormal vascularization, such as macular degeneration, was accompanied by laser therapy and/or administration of a VEGF inhibitor, specifically afilbercept.  One of ordinary skill would have reasonably expected that administering laser therapy and/or alfilbercept in combination with an anti-RhoB antibody would be effective for treating or inhibiting an ocular diseases characterized by abnormal vascularization, specifically web age-related macular degeneration, because Sophie and the combination of Laury-Kleintop and Adini, respectively, teach or suggest that these methods would be therapeutically effective.  In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for the very same purpose: the idea of combining them flows logically from their having been individually taught in the prior art."

Furthermore, no more than routine skill would have been required to co-administer laser therapy and/or a VEGF inhibitor in combination with an anti-RhoB antibody, since each of these treatments are taught or suggested as useful for treatment of ocular disorders characterized by abnormal vascularization.  Thus, it would have been prima facie obvious to combine the teachings of Sophie with those of Laury-Kleintop and Adini to advantageously achieve a method of treating or inhibiting an ocular disease characterized by abnormal vascularization, specifically macular degeneration or diabetic retinopathy, in a 

	With respect to the limitations of claim 16, Laury-Kleintop and Adini suggest treatment of a disorder characterized by abnormal vascularization by administering an anti-RhoB antibody, wherein the disorder is macular degeneration, but do not explicitly teach or suggest that the macular degeneration is wet age-related macular degeneration.  However, as discussed above, Sophie teaches that neovascular (wet) age-related macular degeneration is characterized by abnormal vascularization (p. 2, 1st column, 1st paragraph).  Furthermore, Sophie teaches that agents which inhibit angiogenesis, specifically VEGF inhibitors (p. 4, 1st column, 2nd paragraph) are effective for treatment of wet AMD.  Therefore,  Laury-Kleintop and Adini suggest a method of treating or inhibiting an ocular disorder characterized by abnormal vascularization, and specifically macular degeneration, in which sprouting angiogenesis plays a critical pathological role and wherein said angiogenesis is attenuated by RhoB inhibition, and Sophie teaches that wet AMD is effective treated by inhibition of angiogenesis.  One of ordinary skill would thus have had the motivation to specifically select wet AMD as the ocular disease treated by the method suggested by Laury-Kleintop and Adini.  The skilled artisan would also have had a reasonable expectation of successful treatment of inhibition of wet AMD by practicing the method suggested by Laury-Kleintop and Adini (specifically, administration of an anti-RhoB antibody) because this method would have reasonably been expected to inhibit angiogenesis in wet AMD patients.

	Applicants’ arguments
	In the response filed on 3/15/2021, the Applicants state that the arguments with respect to Laury-Kleintop and Adini are applicable to this rejection.  Furthermore, Sophie makes no mention of RhoB inhibition, and thus also fails to direct one of ordinary skill to the claimed methods of treatment for macular degeneration.

	Response
These arguments have been fully considered and are not persuasive.  As discussed above, the combined disclosures of Laury-Kleintop and Adini provides adequate motivation to target RhoB for treatment of macular degeneration, and provide a reasonable expectation that neovascularization would be reduced by administering Laury-Kleintop’s anti-RhoB antibodies (7F7 or 9G5).  Although these references do not specifically teach that avascular pathology is also reduced, it is noted that the method suggested by these references treats the same population with the same therapeutic agent as currently claimed, and therefore a reduction in avascular pathology would be a natural consequence of this method.
re Kerkhoven, 205 USPQ 1069, CCPA 1980).



Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646